On remittitur (Spcmo v. Perini Corp., 25 N Y 2d 11), order of the Appellate Term, entered on January 25, 1968, reversing judgments of the Civil Court entered on May 23, 1966, in favor of plaintiffs after a nonjury trial, unanimously reversed on the law and the facts, and the judgments entered in favor of plaintiffs reinstated, with $50 costs and disbursements to plaintiffs. We find the evidence established the proximate cause of the damage to plaintiff’s property was the blasting by defendants, and substantiates the trial court’s finding in favor of plaintiffs. Concur— Stevens, P. J., Capozzoli, Tilzer, McNally and Steuer, JJ.